United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3202
                        ___________________________

                             United States of America

                       lllllllllllllllllllllPetitioner - Appellee

                                          v.

                                Gordon Franklin, Jr.

                      lllllllllllllllllllllRespondent - Appellant
                                       ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                         Submitted: September 24, 2021
                            Filed: November 4, 2021
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Gordon Franklin, civilly committed pursuant to 18 U.S.C. § 4246 since 1991,
appeals the district court’s1 order revoking his most recent grant of conditional

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.
release. We conclude that the evidence developed during the revocation proceedings
supports the district court’s findings that Franklin failed to comply with his
prescribed regimen of psychiatric care, and that his continued release would therefore
create a substantial risk of bodily injury to another person, or serious damage to the
property of another. See 18 U.S.C. § 4246(f); Sealed Appellee v. Sealed Appellant,
665 F.3d 620, 622-23 (5th Cir. 2011) (applying preponderance-of-evidence standard
to § 4246(f) revocation). We also conclude that an updated risk assessment report
was unnecessary for the district court to make its determination. See United States
v. Spann, 984 F.3d 711, 714-15 (8th Cir. 2021) (stating that an updated risk
assessment report was unnecessary for district court to determine that an individual
presented a risk of harm to others and revoke the individual’s release). Accordingly,
we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-